IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-44,026-10


                          EX PARTE CHEYENNE PATE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 8660-A IN THE 77TH DISTRICT COURT
                          FROM LIMESTONE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of burglary of a habitation and sentenced to thirty-two years’

imprisonment. The Tenth Court of Appeals affirmed his conviction. Pate v. State, No. 10-97-

00015-CR (Tex. App. — Waco April 1, 1998)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being illegally confined in Florida pursuant to a “fugitive hold”

from Texas since his arrest in 2017. Applicant alleges that there is no basis for the hold, and alleges

that Texas has lost jurisdiction to extradite him back to Texas by its failure to comply with Article

51.13 of the Texas Code of Criminal Procedure.
                                                                                                      2

        Although it is likely that Applicant is being held pursuant to a parole revocation warrant, the

record is insufficient to show that he is being held pursuant to such a warrant, or that he is being

provided with due process in the parole revocation proceedings. Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. Tex. Code Crim. Proc. art.

11.07, § 3(d). The trial court shall order the Board of Pardons and Paroles' Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. That response shall

state whether a revocation warrant was issued, and if so, when the revocation warrant was issued and

executed, and whether Applicant has been charged with a new criminal offense or is being held only

on alleged administrative violations of the conditions of his parole. The response shall also state

whether Applicant has been provided with notice of his rights in the revocation process, and whether

he has requested or waived a preliminary hearing or a final revocation hearing. The response shall

state whether Applicant has been afforded a preliminary hearing or a final revocation hearing.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See Tex. Code Crim. Proc. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel's name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is being held pursuant to a parole revocation warrant, or whether he is in fact being held as a fugitive

without a warrant. If Applicant is being held pursuant to a parole revocation warrant, the trial court

shall make findings of fact and conclusions of law as to whether Applicant has received preliminary

and final hearings within a reasonable time, and whether he is being afforded due process in the
                                                                                                       3

parole revocation proceedings. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant's claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court's

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See Tex. R. App. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.




Filed: July 27, 2022
Do not publish